                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AARON TEJERO,
                                                                                         Case No. 18-cv-04188-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING MOTION TO
                                                                                         REMAND
                                  10     NRG ENERGY SERVICES LLC, et al.,
                                                                                         Re: Dkt. No. 21
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Aaron Tejero’s motion to remand came on for hearing before this court on
                                  14   November 14, 2018. Plaintiff appeared through his counsel, Liana Carter and Molly
                                  15   DeSario. Defendants NRG Energy Services LLC, NRG Energy Services Group LLC, and
                                  16   NRG Energy, Inc. appeared through their counsel, Thomas McInerney. Having read the
                                  17   papers filed by the parties and carefully considered their arguments and the relevant
                                  18   legal authority, and good cause appearing, the court hereby GRANTS plaintiff’s motion,
                                  19   for the reasons stated at the hearing and as briefly summarized below.
                                  20          This is a putative wage and hour class action filed in Contra Costa County
                                  21   Superior Court on May 25, 2018. Defendants employed plaintiff as a non-exempt, hourly
                                  22   paid Solar Tech III from approximately March 14, 2017, to February 2, 2018. Compl. ¶ 4.
                                  23   On July 12, 2018, defendants removed this action to federal court asserting that federal
                                  24   jurisdiction existed based on the Class Action Fairness Act (“CAFA”). CAFA “gives
                                  25   federal courts jurisdiction over certain class actions, defined in § 1332(d)(1), if the class
                                  26   has more than 100 members, the parties are minimally diverse, and the amount in
                                  27   controversy exceeds $5 million.” Dart Cherokee Basin Operating Co., LLC v. Owens,
                                  28   135 S. Ct. 547, 551 (2014). The parties agree that the only issue is whether defendants
                                  1    have met their burden to show CAFA’s $5 million dollar amount-in-controversy

                                  2    requirement has been met.

                                  3           Though the complaint alleges nine causes of action, defendants’ attempt to meet

                                  4    the $5 million threshold relies on just four causes of action: (1) Violation of California

                                  5    Labor Code §§ 226.7, 512(a) and 1198 (Failure to Provide Meal Periods); (2) Violation of

                                  6    California Labor Code §§ 226.7 and 1198 (Failure to Provide Rest Periods); (3) Violation

                                  7    of California Labor Code §§ 226(a), 1174(d), and 1198 (Non-Compliant Wage

                                  8    Statements and Failure to Maintain Payroll Records); (4) Violation of California Labor

                                  9    Code §§ 201, 202, and 203 (Wages Not Timely Paid Upon Termination). Defendants

                                  10   contend that those four causes of action put a total of $5,512,248 in controversy, with the

                                  11   meal and rest period claims accounting for $3,547,362 of that amount. Defendants

                                  12   reached the latter figure by “conservatively” assuming one meal period and one rest
Northern District of California
 United States District Court




                                  13   period violation per week per putative class member.

                                  14          Fatal to defendants’ contention, however, is the fact that defendants’ proposed

                                  15   violation rate is essentially speculative because it is unsupported by any evidence or

                                  16   allegation in the complaint. Speculation does not meet defendants’ burden to show

                                  17   CAFA’s amount in controversy requirement has been met.

                                  18          “A defendant's notice of removal need include only a plausible allegation that the

                                  19   amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee, 135 S. Ct. at

                                  20   554 (citing 28 U.S.C. § 1446(a) ). But if, after removal, the plaintiff contests the

                                  21   defendant's allegations regarding the amount in controversy, both parties submit proof

                                  22   and the court must decide by a preponderance of the evidence that the amount in

                                  23   controversy requirement is met. Id. at 553-54 (citing 28 U.S.C. § 1446(c)(2)(B) ). To

                                  24   determine the amount in controversy, courts first look to the complaint. Ibarra v.

                                  25   Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). If no damages are stated, or

                                  26   the defendant believes the claimed damages are understated, the defendant seeking

                                  27   removal bears the burden of showing “the aggregate amount in controversy exceeds $5

                                  28   million[.]” Id. “[W]hen the defendant's assertion of the amount in controversy is
                                                                                      2
                                  1    challenged by plaintiffs in a motion to remand . . . CAFA's requirements are to be tested

                                  2    by consideration of real evidence and the reality of what is at stake in the litigation, using

                                  3    reasonable assumptions underlying the defendant's theory of damages exposure.” Id. at

                                  4    1198. But “when the defendant relies on a chain of reasoning that includes assumptions

                                  5    to satisfy its burden of proof, the chain of reasoning and its underlying assumptions must

                                  6    be reasonable ones.” LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202 (9th Cir.

                                  7    2015).

                                  8             Remand is unwarranted if, after reviewing the pleadings and evidence, a court

                                  9    finds it is more likely than not the plaintiff put over $5 million in controversy. See Abrego

                                  10   Abrego v. The Dow Chem. Co., 443 F.3d 676, 689 (9th Cir. 2006). But where, as here,

                                  11   the pleadings and evidence do not establish the threshold jurisdictional amount by a

                                  12   preponderance of the evidence, the case must be remanded to state court. Id.
Northern District of California
 United States District Court




                                  13            As an initial matter, the only evidence defendants submitted—a declaration from a

                                  14   human resources director—does not support any particular violation rate. See Dkt. 23-1.

                                  15   That declaration only provides evidence about the total number of putative class

                                  16   members and the total number of weeks worked during the class period, as well as

                                  17   attesting that the putative class members “regularly work[ ] 5 days per week [ ] [for] at

                                  18   least 8 hours per day.” Id. ¶ 7. But the fact that putative class members may have been

                                  19   eligible to receive rest and meal periods does not say anything about whether putative

                                  20   class members failed to receive those breaks or how often that failure occurred.

                                  21            Likely recognizing that their evidence is lacking, defendants primarily argue that

                                  22   the complaint’s allegations support a 100% violation rate—i.e., class members never

                                  23   received the required meal and rest periods—and therefore defendant’s proposed

                                  24   violation rate is reasonable and conservative. The court disagrees. Defendants first

                                  25   point to the complaint’s allegation that plaintiff and putative class members were “only

                                  26   able to take a meal break in between jobs, often while driving to the next site” and that

                                  27   the named plaintiff “would work six [ ] or more hours without being able to take a meal

                                  28   break, and when he finally did, they would be short and/or interrupted by calls from
                                                                                      3
                                  1    supervisors.” Compl. ¶ 64. In context, however, that paragraph alleges that those

                                  2    conditions occurred when plaintiff’s employer was “understaff[ed], which would occur

                                  3    “[f]or months at a time.” Id. Even if that were sufficient to show meal and rest period

                                  4    violations occurred every day for “months at a time,” it does not come close to supporting

                                  5    an inference that violations occurred every day during the entire four-year class period.

                                  6    See id. (defining relevant subclass as “All persons who worked for Defendants . . . within

                                  7    four years prior to the filing of” the complaint). Further, defendants have failed to explain

                                  8    why a meal break could not properly occur “in between jobs”—that’s when meal breaks

                                  9    are supposed to occur. And “often while driving” is not equivalent to “always while

                                  10   driving.”

                                  11          Defendants next argue that the complaint alleges the missed meal and rest

                                  12   periods were the result of defendants’ policies. While that may be true, that alone does
Northern District of California
 United States District Court




                                  13   not support a 100 percent violation rate or, for that matter, any other violation rate. “[T]he

                                  14   Ninth Circuit [has] held that ‘a pattern and practice of doing something does not

                                  15   necessarily mean always doing something, and that under such circumstances, the

                                  16   defendant ‘bears the burden to show that its estimated amount in controversy relied on

                                  17   reasonable assumptions.’” Garza v. Brinderson Constructors, Inc., 178 F. Supp. 3d 906,

                                  18   911 (N.D. Cal. 2016) (quoting Ibarra). The allegations defendants cite (and the

                                  19   complaint’s other policy-related allegations) are at best vague as to the frequency of the

                                  20   missed meal and rest periods. For example, paragraph 76 concludes “As a result [of

                                  21   defendants’ policies and/or practices], plaintiff and class members worked [qualifying]

                                  22   shifts . . . without receiving all uninterrupted ten [ ] minute rest periods to which they were

                                  23   entitled.” See also, e.g., Compl. ¶ 66 (same for meal periods). But an employee’s

                                  24   alleged failure to receive “all” rest and meal periods she is entitled to does not equate to a

                                  25   failure to receive “any” rest or meal periods. Nor does it equate to missing one rest

                                  26   period and one meal period per week. See Garcia v. Lifetime Brands, Inc., No. EDCV

                                  27   15-1924-JLS (SPx), 2016 WL 81473, *3 (C.D. Cal. Jan. 7, 2016) (rejecting defendant’s

                                  28   100% violation rate based on complaint’s alleging a “uniform policy and systematic
                                                                                      4
                                  1    scheme”); Garcia v. Wal-Mart Stores Inc., 207 F. Supp. 3d 1114, 1124 (C.D. Cal. 2016)

                                  2    (same).

                                  3                                        CONCLUSION

                                  4          For the foregoing reasons, the court finds that defendants have not met their

                                  5    burden of showing by a preponderance of the evidence that the amount in controversy

                                  6    exceeds $5 million. Accordingly, the court GRANTS plaintiff’s motion and REMANDS the

                                  7    action to the Contra Costa County Superior Court.

                                  8          IT IS SO ORDERED.

                                  9    Dated: November 16, 2018

                                  10                                             __________________________________
                                                                                 PHYLLIS J. HAMILTON
                                  11                                             United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  5
